Title: From George Washington to Major Henry Lee, Jr., 10 October 1779
From: Washington, George
To: Lee, Henry Jr.


        
          Dear Sir
          Head Quarters West Point 10th October 1779
        
        I yesterday recd the inclosed intelligence which I have transmitted to Lewis town at the Capes of Delaware, in hopes it may meet Count D’Estaing there. But should he have left Delaware before my dispatches reach him, you will, upon his arrival off the Hook, communicate the inclosed with such other occurrences as may have come to your knowledge. I am Dear Sir Yr most obt.
      